DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-16 and 18-21 are pending and examined below. This action is in response to the claims filed 9/7/22.

Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 112 filed on 9/7/22, regarding 35 U.S.C. § 112 rejections are persuasive in view of amendments filed 9/7/22. 35 U.S.C. § 112 rejections are withdrawn.

Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 101 filed on 9/7/22, regarding 35 U.S.C. § 101 rejections are persuasive in view of amendments filed 9/7/22. 35 U.S.C. § 101 rejections are withdrawn.

Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 102 filed on 9/7/22, regarding 35 U.S.C. § 102 rejections are persuasive in view of amendments filed 9/7/22. 
However, upon further consideration, a new ground(s) of rejection is made in view of Lu et al. (US 2010/0328644) below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kentley et al. (US 2017/0120804), in view of Lu et al. (US 2010/0328644).

Regarding claims 1, 9, and 14, Kentley discloses a system for identifying, classifying, and tracking objects in an environment including a method performed by an autonomous vehicle (Abstract), comprising: 
determining, by an onboard processor, based on a location of the autonomous vehicle and based on a map, an area in which the autonomous vehicle is operated (¶87 - localizer system 330 utilizing map data 335 from data representing map tiles, route data, Route Network Definition File (RNDF) data and/or others, and data representing an autonomous vehicle (AV) model 338 that may be used to calculate vehicle location data based on models of vehicle dynamics); 
determining, based on sensor data received from sensors located on or in the autonomous vehicle, attributes of objects located around the autonomous vehicle, wherein the attributes include information that describes a status of the objects located around the autonomous vehicle (¶60-62 and Fig. 2A – element 204 corresponding to the recited determining attributes of objects located around the autonomous vehicle where one or more types of data associated with an object corresponding to the recited attributes of objects used to determine the status); 
selecting, based at least on the area, a classification policy that includes a plurality of rules that are associated with a plurality of classifications to classify the objects (¶99-100 – assigning a priority based on the classification of the object corresponding to the recited plurality of rules associated with the plurality of classifications where objects are sensed within a sensor range around the vehicle corresponding to the recited based at least on the area); and 
for each of the objects located around the autonomous vehicle: monitoring an object according to a classification of the object based on the classification policy (¶99-100 – tracking based on the priority which is derived from the classification), 
sending instructions that cause the autonomous vehicle to apply brakes in response to determining that the first vehicle located in the same trajectory as the autonomous vehicle and within the pre-determined distance in front of the autonomous vehicle is slowing down (¶57, ¶63-64, ¶125 and Fig. 11C – activating a safety system including braking in response to a predicted collision with an object which may be an automobile based on a threshold distance away from the vehicle utilizing the kinematics calculators observations of the motions of the object including velocity, speed, acceleration, deceleration, momentum, local pose and force).
While Kently does disclose tracking and prioritizing classified objects, it does not explicitly disclose increasing sensor frequency or that the other vehicle is in the lane of the vehicle.  
However, Lu discloses an object detection and tracking system including wherein the objects include a first vehicle that is classified as track persistently upon determining that the first vehicle is located in a same lane as the autonomous vehicle and within a pre-determined distance in front of the autonomous vehicle, wherein attributes of the first vehicle are updated at a highest frequency in response to first vehicle being classified as track persistently (¶25-26 - the system may track the nearest vehicle in front of the subject or host or equipped vehicle and in the same lane, and may identify, track and react to cut-in vehicle from next lanes. Those nearest vehicles or cut-in vehicles are assigned with most of the staring time and updates of distance measurement at the highest frequency in order to provide the vehicle controller a quicker reaction time or speed.  The combination of the increasing data updating frequency of the closest vehicle to the highest updating frequency of Lu with the predetermined threshold distances of Kently fully discloses the elements as claimed), 
	It would have been obvious to one of ordinary skill in the art before the filing date to have combined the tracking and prioritizing classified objects of Kently with the increasing data updating frequency of the closest vehicle to the highest updating frequency of Lu in order to provide the vehicle controller a quicker reaction time or speed (Lu - ¶25).

Regarding claims 2 and 15, Kentley further discloses the monitoring the object includes: assigning the classification to the object based on the classification policy and based on an attribute of the object (¶60-62 and Fig. 2A – element 204 corresponding to the recited determining attributes of objects located around the autonomous vehicle where one or more types of data associated with an object corresponding to the recited attributes of objects used to determine the classification); and 
determining updated attributes of the object by analyzing additional sensor data received after the sensor data is received, wherein the additional sensor data is analyzed using a frequency associated with the classification of the object (¶99-100 and ¶122 - autonomous vehicle system 101 may continue to track and update data associated with the autonomous vehicle 100 and the object 1134 to compute updated object location data 1134 where tracking is based on classification and priority).

Regarding claim 3, Kentley further discloses each rule specifies one or more attributes of one object and each rule is associated with one classification, and wherein each classification indicates a frequency with which the updated attributes of the objects are determined (¶99-100 – assigning a priority based on the classification of the object corresponding to the recited plurality of rules associated with the plurality of classifications where a tracking priority corresponding to the recited frequency at which attributes are updated).

Regarding claim 4, Kentley further discloses the assigning the classification to the object includes determining that the object is associated with the attribute that is the same as that included in a rule in the plurality of rules (¶95-100 – assigning a classification based on its attribute where the classification is associated with the priority corresponding to the recited rule).

Regarding claim 6, Kentley further discloses the assigning the classification to the object includes: determining that the object is associated with the attribute that is same as that included in two rules in the plurality of rules, wherein the two rules are associated with two classifications that are indicative of two different frequencies with which the updated attributes of the objects are to be determined (¶99-100 – object may be classified as multiple different classifications such as dynamic/static and conflicting/not presently conflicting, which both contribute to different priorities corresponding to the recited two different frequencies with which the attributes are updated); and 
assigning, based on the determining that the attribute of the object is associated with two rules, the classification to the object, wherein the classification is associated with the frequency that is higher of the two different frequencies (¶100 – priority corresponding to the recited rules that determine frequency is determined based on a cost function, where risk level to avoid a collision or other extreme event) may be factored into the cost function with greater significance corresponding to the recited assigning higher of two frequencies).

Regarding claim 7, Kentley further discloses changing, for at least one object located around the autonomous vehicle, a classification from a first classification to a second classification based on updated attributes determined for the at least one object (¶99-100 and ¶124 – stages may be repeated to update and/or process data as necessary while the autonomous vehicle 100 travels through the environment and/or as the object changes locations in the environment in order to place a slightly lower priority on tracking the location of automobile 581d because its trajectory Tmv is not presently conflicting with trajectory Tav, but it may conflict at a later time (e.g., due to a lane change or other vehicle maneuver) corresponding to the recited changing priority classification), wherein 
the first classification is associated with a first frequency with which the updated attributes of the at last one object are determined, wherein the second classification is associated with a second frequency with which the updated attributes of the at least one object are to be determined after the changing the classification, and wherein the second frequency is different from the first frequency (¶99-100 – where lower priority vs higher priority corresponding to the recited first vs second frequency associated with a first and second classification based on updated attributes).

Regarding claim 8, Kentley further discloses the plurality of classifications includes a first classification and a second classification, wherein the objects located around the autonomous vehicle includes a first object and a second object, wherein the assigning includes assigning the first classification to the first object and assigning the second classification to the second object, wherein the first classification indicates that a first set of updated attributes for the first object are determined at a first frequency, wherein the second classification indicates that a second set of updated driving related attributes for the second object are determined at a second frequency that is different from the first frequency, and wherein the updated attributes of the first object and the second object are determined based on the first frequency and the second frequency, respectively (¶99-100 - the planner system may place a higher priority on tracking the location of pedestrian 585d due to its potentially conflicting trajectory Tp, and may place a slightly lower priority on tracking the location of automobile 581d because its trajectory Tmv is not presently conflicting with trajectory where pedestrian tracking priority corresponding to the recited first classification of a first object with a first frequency of updating attributes and non-conflicting vehicle corresponding to the recited second classification of a second object with a second frequency of updating attributes).

Regarding claim 10, Kentley further discloses the classification policy is selected based on: the area in which the autonomous vehicle is operated, and a number of objects located within a pre-determined distance of the location of the autonomous vehicle (¶106 – object data may be affected by a large number of detected objects in the environment external to the autonomous vehicle 100 corresponding to the recited classification based on the number of objects in the area where sensor range is a predetermined distance of the location of the autonomous vehicle).

Regarding claim 11, Kentley further discloses the area includes a highway or a freeway (Fig. 12f – shows the vehicle traveling along a roadway corresponding to the recited highway).

Regarding claim 12, Kentley further discloses perform a first determination, based on the location of the autonomous vehicle and based on the map, that the autonomous vehicle is operated at the traffic intersection or is operating within a pre-determined distance of the traffic intersection (¶98 and ¶182-184 – planner may identify location as an intersection at a busy time of day corresponding to the recited determine the location of the vehicle is operated at the traffic intersection); and 
perform a second determination, based on the first determination, that the area is a traffic intersection (¶98-100 and ¶182-184 – recognize and detect pedestrians at the cross-walk corresponding to the recited second determination based on the first determination that it is a traffic intersection as seen in Figs. 16B-C and 19).

Regarding claim 13, Kentley further discloses the sensors include cameras, light detection and ranging (LiDAR) sensors, or Radars (¶79).

Regarding claim 16, Kentley further discloses the attribute includes a distance from the object to the location of the autonomous vehicle (¶99-100 – conflicting trajectory includes the recited distance to the object as well as an unsafe distance between the pedestrian object 585d and the autonomous vehicle 100 (e.g., at some future time and/or location) also includes the distance as an attribute).

Regarding claim 18, Kentley further discloses the attribute of the vehicle or the updated attributes of the vehicle includes a speed of the vehicle (¶99-100 – conflicting trajectory includes the recited speed of the vehicle).

Regarding claim 19, Kentley further discloses the attribute of the vehicle or the updated attributes of the vehicle includes a predicted trajectory of the vehicle or a driving pattern of the vehicle (¶99-100 – conflicting trajectory corresponding to the recited predicted trajectory of the vehicle).

Regarding claim 20, Kentley further discloses the object includes a pedestrian (¶99-100 - pedestrian 585d).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kentley et al. (US 2017/0120804) in view of Lu et al. (US 2010/0328644), as applied to claim 2 above, in view of Bostic et al. (US 2017/0345309).

Regarding claim 5, Kentley further discloses the assigning the classification to the object based on the classification policy and based on the attribute of the object includes (¶60-62 and Fig. 2A – element 204 corresponding to the recited determining attributes of objects located around the autonomous vehicle where one or more types of data associated with an object corresponding to the recited attributes of objects used to determine the classification): 
Kentley does not explicitly disclose utilizing emergency vehicles as a classification for determining priority however Bostic discloses a self-driving vehicle priority determination system including determining, based on the attribute of the object, that the object is an emergency vehicle; and assigning, to the emergency vehicle, the classification associated with a highest frequency with which updated attributes of the emergency vehicle are determined (¶30 – emergency priority is ranked as highest priority, followed by all else, the combination of the classification of emergency vehicles of Bostic with the classification priority based tracking of Kentley fully discloses all of the elements as claimed).
	It would have been obvious to one of ordinary skill in the art before the filing date to have combined the classification of emergency vehicles of Bostic with the classification priority based tracking of Kentley in order to allow certain vehicles to have higher priority than other vehicles in having the right of way at intersections (Bostic - ¶4).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kentley et al. (US 2017/0120804) in view of Lu et al. (US 2010/0328644), as applied to claim 1 above, in view of 
Hashimoto et al. (US 2021/0309214).

Regarding claim 21, Kently further discloses placing priority on secondary vehicles including the anticipation of a potential future lane change (¶100), but does not disclose changing to the highest priority based on lane change or amounts of lane changes.
However, Lu further discloses wherein attributes of the second vehicle are updated at the highest frequency in response to first vehicle being classified as track persistently (¶25-26 – setting the highest priority based on nearest or potential cut-in vehicles corresponding to the recited updating attributes at a highest frequency and classified as track persistently).
Lu does not explicitly disclose identifying vehicles based on a number of lane changes over a period of time however Hashimoto discloses an autonomous vehicle system including wherein the objects includes a second vehicle that is classified as track persistently upon determining that a number of times that the second vehicle has changed lanes over a pre- determined time period exceeds a pre-determined threshold value, wherein the second vehicle is located past the pre-determined distance from the autonomous vehicle (¶82 and Fig. 10 - The number of lane changes is the number of times the vehicle of interest changes lanes in the tracking period corresponding to the recited a number of times that the second vehicle has changed lanes over a pre- determined time period where element S102 discloses a threshold amount of lane changes.  The combination of the object tracking and prioritization system of Kently in view of Lu including the increasing of tracking of high priority objects with the tracking of quantity of lane changes of high risk objects of Hashimoto discloses the elements as claimed.  While there is no explicit disclosure of the frequent lane change vehicle being beyond the predetermined distance, the combination prioritizes the high frequency lane change vehicle regardless of distance and given that all vehicles less than the distance as well, any vehicle that performs high frequency lane changes will be prioritized as track persistently as currently claimed).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the object tracking and prioritization system of Kently in view of Lu including the increasing of tracking of high priority objects with the tracking of quantity of lane changes of high risk objects of Hashimoto in order to more accurately predict the behavior of another vehicle near a host vehicle (Hashimoto - ¶22).





Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Wang et al. (US 2021/0001874) discloses a driving safety system that increases safety system tracking range based on speed of the vehicle and a predetermined safe following distance (¶29).

Danz (US 2007/0182587) discloses a vehicular object detection system including  increasing the sampling rate proportional to the decrease in the distance between the vehicle and the object (Abstract).

	Toyoura et al. (US 2020/0209869) discloses multiple scenarios in which it is ideal to increase the sensor rate (¶150, ¶153, ¶181, ¶385).









Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./             Examiner, Art Unit 3665                                                                                                                                                                                           	
/BEHRANG BADII/            Primary Examiner, Art Unit 3665